The majority of this court have previously found the law to be constitutional. My concurrence in the judgment only is based upon my acceptance of their prior decision as being the law of this appellate district under the principle of stare decisis.
However, I hasten to add that the facts of this case demonstrate how a simple clerical error in calculation of time could "acquit" an accused murderer, rapist or other felon without benefit of trial. Such an error is readily conceivable *Page 173 
under the "scorekeeping" system prescribed by R. C. 2945.72. All of this is without any showing of prejudice to the defendant in the failure to give him a "speedy trial" within the statutory limitations. I reiterate my position that the statutes are an unconstitutional usurpation of inherent judicial power. They bear no reasonable relationship to the public health, welfare, morals or safety. They are repugnant to the rights of law-abiding citizens and victims of crimes and will be the source of injustice.